 1   Krista Hart
     Attorney at Law
 2   P.O. Box 188794
     Sacramento, CA 95818
 3   916-498-8398
     kristahartesq@gmail.com
 4   Attorney for defendant

 5                              UNITED STATES DISTRICT COURT

 6                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 7

 8   UNITED STATES OF AMERICA,                      Case No.: 2:98-cr-00114-KJM-AC

 9                 Plaintiff,

     vs.                                            ORDER
10

11   D’ANGELO DAVIS,,
                   Defendant
12
     GOOD CAUSE APPEARING Krista Hart is relieved and attorney Erin Radekin, 1001 G
13
     Street, Suite 107, Sacramento, CA 95814, (916) 504-3931, erinjradekin@gmail.com, is
14
     appointed to represent D’ANGELO DAVIS.
15
     Dated: May 24, 2019
16

17

18

19

20

21

22

23

24   ORDER - 1
